Cite as 2014 Ark. App. 668

                    ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. E-13-1269


                                                    Opinion Delivered November   19, 2014

CONNIE JONES                                        APPEAL FROM THE ARKANSAS
                                 APPELLANT          BOARD OF REVIEW
                                                    [No. 2013-BR-03277]
V.

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and
LAWRENCE HALL NURSING CENTER
                     APPELLEES                      AFFIRMED



                                 LARRY D. VAUGHT, Judge

       Appellant Connie Jones appeals the Board of Review’s (Board) decision denying her

unemployment-compensation benefits on the basis that she voluntarily left her last work without

good cause connected to the work. On appeal, Jones argues that she did not voluntarily leave

her employment; alternatively, she argues that, if she did voluntarily leave her last work, she left

for good cause. We disagree and affirm the Board’s denial of benefits.

       Jones was the RN supervisor for Lawrence Hall Nursing Center (LHNC) for six years.

At the hearing before the Appeal Tribunal (Tribunal), Jones testified that she quit her job

because she believed LHNC was attempting to cover-up an incident of elder neglect that had

occurred on Thursday, June 20, 2013. On that date, Jones answered a resident’s call light and

found her sitting soaked in urine wearing her adult diaper on inside-out. Jones questioned the

certified nursing aide (CNA), Sara Ellington, who had been assigned to the resident, if she had

changed the resident, and Ellington stated that “she [the resident] did not need to.” According
                                   Cite as 2014 Ark. App. 668

to Jones, Ellington quit and left the building. After taking the resident to the restroom and

cleaning her up, Jones reported the incident to the nursing-center administrator, Joshua Bryan,

and assistant director of nursing, Kelly Minton.

       On June 20, Jones filled out an incident report and supplied witness statements from

LPN Keith Britton and patient-care technician Cody Ferrell. Britton wrote that he observed that

the resident’s clothes were wet, Ellington was responsible, and she left the building. Ferrell stated

that the resident’s clothes were soaked; she was wearing her adult diaper inside-out; her skin was

red and raw; she had been sitting in her chair for some time; Ellington had not checked the

resident; and when questioned about it, Ellington got upset and quit.

       Jones testified that the following day, Friday, June 21, 2013, Bryan told her that LHNC

decided to keep the incident “in-house” and not turn it in to the Office of Long Term Care

(OLTC).1 The following Monday, June 24, a meeting was held with Jones, Bryan, Minton, Mary

Wilkerson (LHNC social worker), Debbie Wheelis (LHNC director of nursing), and Kim

Nunnally (LHNC assistant administrator) in attendance. Jones testified that before the meeting

she had decided to quit. At that meeting, she said that she was told by Wilkerson that LHNC

was going to report the incident. Wilkerson also told Jones that Ferrell was asked to write

another statement to include only facts and not his opinions. Jones said that during the meeting

Bryan said that “any one who would call the State was a pile of sh*t,” adding that she did not

know if he was talking to her because other people were there.




       1
        Bryan denied telling Jones that the incident would be handled internally.

                                                 2
                                   Cite as 2014 Ark. App. 668

       A couple of days later, Jones found new witness statements written by Britton and

Ferrell. They were both dated June 26, 2013. Britton’s June 26 statement reflected that he had

been asked by Wilkerson whether Jones had been rude to Ellington on June 20, 2013, to which

Britton answered no. Britton’s new statement also added that Ellington told him that the

resident did not need to use the restroom when Ellington asked. Ferrell’s June 26 statement

reflected that Wilkerson requested that he “re-word” his statement. In his new statement, Ferrell

stated that the resident refused Ellington’s offer to take her (the resident) to the restroom.

       Jones testified that when she discovered the new statements she became more upset.

Convinced that LHNC was engaged in a cover-up, she quit, effective June 27, 2013. Before

quitting, Jones stated that she did not meet with the president or vice president of LHNC

because Bryan was good friends with the president’s son and she “had no chance” to do so.

       Bryan and Nunnally testified that LHNC received Jones’s complaint alleging elder abuse

and that LHNC reported the allegations to the OLTC on June 25, 2013. The record confirms

that the LHNC reported the incident to the OLTC on June 25, 2013, at 10:07 a.m.2 Nunnally

testified that witness statements are not required with the initial report and that after filing the

initial report, LHNC had five days to investigate the allegations. The record reflects that LHNC’s

investigation included compiling the June 20, 2013 statements of Jones, Britton, and Ferrell; a

June 25, 2013 statement of Ellington; the June 26, 2013 statements of Britton and Ferrell; June

20–26, 2013 nursing records of the resident; and a June 26, 2013 statement of the resident—all



       2
       The record also reflects that LHNC reported Jones’s allegations of elder abuse to law-
enforcement officials on June 24, 2013.

                                                 3
                                    Cite as 2014 Ark. App. 668

of which were provided to the OLTC. Finally, the record reflects that on June 29, 2013, the

OLTC concluded that the allegations of abuse were unfounded.

       The Tribunal issued a decision on October 7, 2013, finding that Jones voluntarily left

her last work with good cause connected to the work; therefore, she qualified for

unemployment-compensation benefits. The Tribunal found Jones’s allegations of negligence,

although unfounded by the OLTC, were not unreasonable; that she was treated in a disparaging

manner after making the allegations; and that she took reasonable steps to rectify the problem

by speaking with Bryan, Nunnally, and Wheelis to no avail before quitting work. The Tribunal

further found that given the nature of Bryan’s relationship with the vice-president of the

company, any attempts to rectify the problem through the president or vice-president would

have been futile.

       LHNC appealed to the Board, which reversed the Tribunal, finding that Jones voluntarily

left her last work without good cause connected with the work. The Board found that while

Jones testified that she quit because LHNC was attempting to cover-up elder-abuse allegations,

it was undisputed that LHNC timely reported the allegations and provided all witness statements

to the OLTC. The Board also relied on the fact that the OLTC concluded that the allegations

were unfounded. Further, the Board found that Jones failed to take appropriate steps to prevent

any mistreatment from continuing. The Board found that Jones’s testimony that she failed to

report her complaints to higher management because no action would have been taken was not

persuasive. This appeal followed.

       This court has set forth the standard of review in unemployment cases:



                                                4
                                   Cite as 2014 Ark. App. 668

               On appeal, the findings of fact of the Board of Review are conclusive if they are
       supported by substantial evidence. Substantial evidence is such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion. We review the
       evidence and all reasonable inferences deducible therefrom in the light most favorable
       to the Board’s findings. Even when there is evidence upon which the Board might have
       reached a different decision, the scope of judicial review is limited to a determination of
       whether the Board could reasonably reach its decision upon the evidence before it.

Rivas v. Dir., 2013 Ark. App. 91, at 1–2 (citing Baldor Elec. v. Dir., 71 Ark. App. 166, 168–69, 27

S.W.3d 771, 773 (2000)).

       Arkansas Code Annotated section 11-10-513 (Repl. 2012) provides that an individual

shall be disqualified for unemployment benefits if she “voluntarily and without good cause

connected with the work left his or her last work.” “Good cause” is defined as “a cause that

would reasonably impel the average able-bodied, qualified worker to give up his or her

employment.” Rivas, 2013 Ark. App. 91, at 2 (citing Relyea v. Dir., 104 Ark. App. 235, 238, 290

S.W.3d 34, 36 (2008); Perdrix-Wang v. Dir., 42 Ark. App. 218, 221, 856 S.W.2d 636, 638 (1993)).

“Good cause is dependent not only on the reaction of the average employee, but also on the

good faith of the employee involved, which includes the presence of a genuine desire to work

and be self-supporting.” Id. (citing Lewis v. Dir., 84 Ark. App. 381, 386, 141 S.W.3d 896, 899–900

(2004)). Additionally, an employee is required to make reasonable efforts to preserve her job

rights in order to receive unemployment benefits. Id.

       Jones argues on appeal that substantial evidence does not support the Board’s decision

that she voluntarily left her work without good cause. She argues that she left for good cause

because LHNC was covering up elder abuse. For support, she points to evidence that witnesses

changed their statements at the request of LHNC representatives; that she was told by Bryan



                                                5
                                    Cite as 2014 Ark. App. 668

that the incident would not be reported to the OLTC; and that he also told her that anyone who

“called the State was a pile of sh*t.”

       We disagree. Substantial evidence supports the Board’s finding that Jones voluntarily quit

her employment without good cause because there was no cover-up. It was undisputed that

LHNC reported the allegations of elder abuse to law-enforcement officials on June 24, 2013,

and to the OLTC on June 25, 2013. Although Wilkerson requested that Ferrell and Britton write

new statements, LHNC’s report to the OLTC included both versions of their statements.

Moreover, Wilkerson told Jones on June 24, 2013, that the incident would be reported to OLTC

(and it was the following day). But Jones testified that she had already made her decision to quit

before the June 24 meeting. Therefore, by the time she formally resigned, on June 27, 2013, the

abuse had been already been reported. These facts are inconsistent with her position that she

quit because of a cover-up.

       Finally, Jones admittedly did not report her concerns about a cover-up to the president

or vice-president of LHNC. The Board found that the reasons she gave for not going to higher

management were unpersuasive. We review the Board’s findings of fact in the light most

favorable to the Board’s decision, and credibility calls are for the finder of fact. Patterson v. Dir.,

2014 Ark. App. 113, at 5. Because substantial evidence supports the Board’s finding that Jones

voluntarily quit her work at LHNC without good cause and that she failed to make reasonable

efforts to preserve her job rights prior to quitting, we affirm.

      Affirmed.
      GLADWIN, C.J., and WALMSLEY, J., agree.
      Larry J. Steele PLC, by: Larry J. Steele, for appellant.
      Phyllis A. Edwards, for separate appellee Director, Department of Workforce Services;
and Cross, Gunter, Witherspoon & Galchus, P.C., by: Joseph A. Ramsey, for separate appellee
Lawrence Hall Nursing Center.
                                                  6